DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 7, 8, 11, 13, 15-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Johnson (US 2015/0266457)
As to claim 1 Johnson discloses a method of braking a vehicle using supplemental deceleration provided by an electronic parking brake, the method comprising: 
(Paragraph 28 “In the configuration depicted in the exemplary embodiment of FIG. 2, primary braking system 120 is in a partially functional state. For example, pressure source 122 of primary braking system 120 may have failed, although other failure modes are possible to place primary braking system 120 in a partially functional state, such as, for example, failure of either or both of primary pressure supply valves 124, 126 (e.g., with failure resulting in the valve being in a default closed state).”); 
detecting, with the electronic controller, a brake pedal input from an operator of the vehicle (Paragraph 6 “The primary braking system may be configured to apply braking energy to wheels of the vehicle based on an amount of brake pedal depression.”); 
automatically, by the electronic controller, generating a supplemental braking force via the electronic parking brake based on the brake pedal input and the reduced function state (Paragraph 6 “The backup braking system may comprise a master cylinder configured to supply braking energy to one or more of the wheels of the vehicle. The parking brake system may be configured to supply braking energy to one or more wheels of the vehicle in a backup braking mode to assist the backup braking system. The parking brake system may utilize proportional braking in the backup braking mode in proportion to the amount of brake pedal depression.”).


(Paragraph 28).
As to claim 7 Johnson discloses a method wherein automatically generating the supplemental braking force includes sending a brake request from the electronic controller to a parking brake electronic controller (Paragraph 31).
As to claim 8 Johnson discloses a method wherein the braking request includes a magnitude of supplemental braking force desired (Paragraph 31).
	As to claim 11 the claim is interpreted and rejected as in claim 1. 	
	As to claim 13 the claim is interpreted and rejected as in claim 3.
As to claim 15 the claim is interpreted and rejected as in claim 5.
As to claim 16 the claim is interpreted and rejected as in claim 6.
As to claim 17 the claim is interpreted and rejected as in claim 7.
As to claim 18 the claim is interpreted and rejected as in claim 8.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 2, 5, 6, 9 ,12, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson (US 2015/0266457) in view of Tuhro (US 2016/0090071)
As to claim 2 Tuhro teaches a method wherein the reduced function state of the integrated braking system includes a loss of primary brake boost (Paragraph 8, Abstract).
	It would have been obvious to one of ordinary skill to modify Johnson to include the teachings of detecting a failure of a primary brake boost for the purpose of providing a backup system to safely brake the vehicle.
As to claim 5 Tuhro teaches a method further comprising receiving, with the electronic controller, a signal from a wheel slip sensor (Paragraph 21).
As to claim 6 Tuhro teaches a method wherein automatically generating the supplemental braking force via the electronic parking brake is further based on the received signal from the wheel slip sensor (Paragraph 21).
As to claim 9 Tuhro teaches a method wherein the braking request includes a modulation to apply and release the electronic parking brake in timed intervals (Paragraph 21).
As to claim 12 the claim is interpreted and rejected as in claim 2.
As to claim 19 the claim is interpreted and rejected as in claim 9.

Claim 4, 14 is rejected under 35 U.S.C. 103 as being unpatentable over Johnson (US 2015/0266457) in view of Reuter (US 2004/0135432)
 (Paragraph 46, 53).
It would have been obvious to one of ordinary skill to modify Johnson to include the teachings of apply rear wheel isolation valves when the abnormal brake status is detected for the purpose of applying a desired braking force the wheels of the vehicle.
As to claim 14 the claim is interpreted and rejected as in claim 4.

Claims 10, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson (US 2015/0266457) in view of Vollert (US 2012/0179345)
As to claim 10 Vollert teaches a method further including determining, with the electronic controller, the supplemental braking force, wherein the supplemental braking force is determined based upon the brake pedal input and the reduced function state and further includes 
determining, with the electronic controller, a maximum braking power capability while a particular malfunction is occurring (Paragraph 68), 
determining, with the electronic controller, a braking power requested by the operator based upon the brake pedal input (Paragraph 68), and 
subtracting, with the electronic controller, the maximum braking power capability from the braking power requested by the operator to generate a value of the supplemental braking force (Paragraph 68).

As to claim 20 the claim is interpreted and rejected as in claim 10.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMRAN K MUSTAFA whose telephone number is (571)270-1471. The examiner can normally be reached Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

IMRAN K. MUSTAFA
Primary Examiner
Art Unit 3668



/IMRAN K MUSTAFA/           Primary Examiner, Art Unit 3668                                                                                                                                                                                             
3/7/2022